Motion granted, on condition that on or before May 39, 1914, appellant perfect her appeal by serving a copy of the notice of appeal upon respondent personally, and executing and delivering a bond as provided in section 3577 of the Code of Civil Procedure, and serve the printed papers on such appeal, place the case on the calendar for the third Monday in June, 1914, and he ready for argument when reached; otherwise, motion denied, with ten dollars costs. Present — Jenks, P. J., Burr, Carr, Stapleton and Putnam, JJ.